Order entered March 4, 2021




                                                    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                          No. 05-14-01586-CV

                                   BRIDGET PARSON, Appellant

                                                      V.

                      US BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-09716

                                          ORDER
                Before Chief Justice Burns, Justice Nowell, and Justice Garcia1

            We REINSTATE this appeal.

            By opinion and judgment dated September 12, 2019, we dismissed this

    appeal for want of jurisdiction. After appellant filed a motion for rehearing, she

    removed this case to federal court prompting abatement of this appeal. The federal

    proceeding has concluded.

1
 The Honorable Dennise Garcia succeeded the Honorable Bill Whitehill, a member of the original panel.
Justice Garcia has reviewed the opinion, the motion for rehearing, the motion for stay, and the record before
the Court.
     We DENY appellant’s motion for rehearing.

     Also before the Court is appellant’s February 23, 2021 motion to stay. We

DENY the motion as moot.

                                         /s/     DENNISE GARCIA
                                                 JUSTICE